Citation Nr: 1421941	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-25 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1976, from October 2001 to October 2002, and from January 2007 to July 2008, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a videoconference hearing conducted by the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C., and a transcript of the hearing is of record.


FINDING OF FACT

The most probative evidence of record is in equipoise as to whether it is at least as likely as not that sleep apnea was incurred in active duty in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim for service connection for sleep apnea.  This award represents a grant of the specific issue on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot. 


The Veteran seeks entitlement to service connection for sleep apnea.  Specifically, the Veteran asserts that he developed difficulty with breathing and sleeping while deployed to the Islamic Republic of Afghanistan from May 2007 to May 2008.  

A review of the Veteran's service treatment records does not reveal a diagnosis of sleep apnea at any time during his three periods of active duty service, to include during his deployment to Afghanistan from May 2007 to May 2008.  

A review of the Veteran's VA treatment records reveals that a sleep study was requested in April 2009 at the request of his spouse.  The sleep study, conducted in June 2009, less than one year following his separation from active duty service, resulted in a diagnoses of severe obstructive sleep apnea / hypopnea syndrome.  He was prescribed a continuous positive airway pressure therapy (CPAP) machine that assisted his sleeping.  

In correspondence dated in January 2010, the Veteran stated that he never experienced problems sleeping at night prior to his deployment to Afghanistan in 2007.  Also in January 2010, the Veteran's spouse indicated that she had known the Veteran for 30 years and that he did not exhibit episodes of sleep apnea until approximately one month after his return from Afghanistan in 2008.  She further indicated that without his CPAP machine the Veteran would stop breathing while asleep.  

In correspondence dated in October 2011, a serviceman who served with the Veteran indicated that the two had slept approximately 10 feet from each other while deployed to Afghanistan between 2007 and 2009.  He indicated that the Veteran slept well during his first few months in Afghanistan, but began to snore louder as the year progressed and eventually would stop breathing in his sleep.  The serviceman further indicated that the Veteran's job duties involved moving large amounts of dirt and burning objects to clear the grounds on a daily basis.  

In correspondence received in August 2012, the Troop Medical Clinic Officer in Charge who served as the Veteran's Primary Medical Provider in Afghanistan indicated that the Veteran was frequently exposed to airborne particles due to his work on numerous construction projects on their operating base.  He additionally indicated that he personally evaluated the Veteran on numerous occasions due to the physical stress and strains imposed on him, and treated him for sleeping difficulties.  He additionally commented that the Veteran's work in Afghanistan would have increased his susceptibility to airborne particulate matter, thereby increasing his risk of potential respiratory adverse health effects; and recommended that the Veteran undergo a sleep study to evaluate for sleep apnea during his medical out processing.   

In correspondence dated in December 2012, a VA physician indicated that the Veteran was previously stationed in Afghanistan and was exposed to "burn pits and sand dust" that "can contribute" to the respiratory problems that "may contribute" to his diagnosed sever obstructive sleep apnea.  

The Veteran was also provided with a VA respiratory examination in June 2009, at which time he was diagnosed as having severe obstructive sleep apnea / hypopnea syndrome.  However, the VA examiner did not provide any opinion with respect to the probable etiology or date of onset of this diagnosis.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as emphasized by the Veteran's representative at his July 2012 Board videoconference hearing, the VA examiner neglected to provide any opinion with respect to the probable etiology or date of onset of the Veteran's diagnosed severe obstructive sleep apnea / hypopnea syndrome.  Also as emphasized by the Veteran's representative at his videoconference hearing, the June 2009 VA examiner wrote the examination report without reviewing the Veteran's claims file, which included his competent lay testimony about the nature and date of onset of his symptoms.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The symptoms described by the Veteran and others in this case are "observable."  

Additionally, the correspondences of August 2012 and December 2012, both authored by medical professionals, suggested the possibility of a connection between the Veteran's service in Afghanistan and his currently-diagnosed sleep apnea.  Although, they used language such as "increase the risk," "contribute," and "may contribute," the Board finds that this language sufficient to render the probative evidence of record in equipoise as to service connection without a more definitive medical opinion.  

In light of the above, the Board finds that the probative evidence of record is in equipoise as to whether it is at least as likely as not that sleep apnea was incurred in service.  With resolution of doubt in the Veteran's favor, entitlement to service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


